DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-40, filed October 22, 2020, are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2020, is being considered by the examiner.

Allowable Subject Matter
Claims 1-40 are allowed.

The following is an examiner’s statement of reasons for allowance.
Various individual elements of the claimed invention were known in the prior art.  For example, 
receiving 2D and 3D data of a scene is taught by:
‘Mauro’ (US 2017/0086712 A1) – Fig. 1, 103 and 104,
‘Maison’ (US 2009/0244309 A1) – Figs. 1-2,
‘Cherevatsky’ (US 10,699,421 B1) – e.g., Fig. 1A, Col. 2 at 48-67, and
‘Alexiadis’ (“Fast deformable model-based human performance capture and FVV using consumer-grade RGB-D sensors,” 2018) – Fig. 1;
receiving data from a plurality of image capture units (ICUs) at different viewing positions is taught by:
‘Baek’ (US 2021/0158032 A1) – Fig. 4,
Cherevatsky – e.g., Fig. 1A,
Alexiadis – Sec. 2.1, 1st par., and
‘Kaichi’ (“Estimation of Center of Mass for Sports Scene Using Weighted Visual Hull,” 2018) – Fig. 3;
determining 3D location data for body parts of a person from 2D and 3D data is taught by:
‘Shotton’ (US 2011/0210915 A1) – Fig. 8,
Mauro – Fig. 7,
Baek – Fig. 3, and
Maison – Fig. 9, step 43;
determining visibility confidence for body parts of a person from 2D and 3D data is taught by:
Shotton – Figs. 8 and 11, and
‘Guigues’ (US 10,839,203 B1) – e.g., Figs. 1C and 3;
transforming 3D location data to a common reference frame is taught by:
Baek – Fig. 4, [0069], and
Maison – Fig. 4;

averaging 3D body part location data is taught by:
Baek – [0124],
‘Kim’ (US 2015/0199824 A1) – [0072], and
‘Hoof’ (US 2014/0270351 A1) – Fig. 6B; and
determining a performance metric of one, two, or more people is taught by:
Kaichi– e.g., Sec. 3.3, CoM is computed; Pg. 1890, CoM is a performance metric, 
‘Marty’ (US 2018/0099201 A1) – Fig. 4, and 
‘Bose’ (US 2016/0217325 A1) – e.g., Fig. 25.

However, none of the identified prior art discloses all elements required by the claimed invention.  Furthermore, the evidence of record is not sufficient to demonstrate that it would have been obvious to one of ordinary skill in the art to combine the teachings of multiple references in a manner that would result in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Kasiri’ (“Fine-grained action recognition of boxing punches from depth imagery,” 2017)
Uses data from overhead depth sensor to classify punches of boxing participants

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669